NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted December 5, 2012*
                                Decided December 5, 2012

                                           Before

                             ILANA DIAMOND ROVNER, Circuit Judge 

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 11‐1807

NATHAN ANTOINE,                                 Appeal from the United States District
    Plaintiff‐Appellant,                        Court for the Southern District of Illinois.
                                                 
       v.                                       No. 07‐453‐GPM

ANTHONY RAMOS, et al.,                          G. Patrick Murphy,  
    Defendants‐Appellees.                       Judge.

                                         O R D E R

        Nathan Antoine, a prisoner at Menard Correctional Center in Illinois, filed a civil‐
rights action under 42 U.S.C. § 1983 naming 20 prison employees as defendants. From the
75‐page complaint and its 207 pages of exhibits, the district judge gleaned four distinct
claims against unrelated defendants, including one asserting that guards Robert Robertson,
Clifford Bradley, Charles McDaniel, and Anthony Ramos violated the First Amendment by



       *
        After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 11‐1807                                                                            Page 2

retaliating against Antoine for filing grievances. The district court allowed only that claim
against those four defendants to proceed past screening, see 28 U.S.C. § 1915A, and later
granted summary judgment for the defendants. Antoine challenges that ruling. We
conclude that a jury reasonably could find that Robertson fabricated a disciplinary report to
retaliate against Antoine for filing grievances, and thus we vacate the judgment in part and
remand for further proceedings but only against that defendant.

        Antoine filed numerous grievances between March and September 2005 concerning
sanitary conditions at Menard. Discovery focused the litigation on two acts of suspected
retaliation for those grievances: a shakedown of Antoine’s cell conducted by Robertson and
Bradley, allegedly on orders from McDaniel and Ramos, and a disciplinary ticket that
Robertson supposedly fabricated.

        One of Antoine’s grievances was submitted on September 4 and received by a
correctional counselor on September 6. A notation written on the grievance by the counselor
before she answered it on September 9 memorializes that she had discussed it with
Antoine’s cellhouse “supervisors” (which, Antoine assumes, meant McDaniels and Ramos).
The notation is not dated, but Robertson and Bradley conducted the shakedown on
September 7 and found among Antoine’s property a sewing needle and legal papers
belonging to other inmates. Robertson gave Antoine a disciplinary ticket for possessing
these contraband items, and Antoine later admitted the infractions and was penalized with
60 days in segregation. Robertson also issued a second disciplinary ticket on September 8,
this time accusing Antoine of engaging in “intimidation and threats” by threatening to sue
him. Antoine disputed this charge but was found guilty of the lesser infraction of
“insolence” and punished with 30 more days in segregation. During discovery Antoine
conceded his possession of the contraband needle and papers, but he claimed that the
shakedown had been conducted in retaliation for his grievances. On the other hand,
Antoine insisted that Robertson’s accusation that he had threatened a lawsuit was false.

        At summary judgment the defendants argued that Antoine had not produced
evidence showing anything more than temporal proximity between his grievances and the
“retaliatory” shakedown and disciplinary ticket. Those actions could not be deemed
retaliatory, the defendants contended, because they had denied knowing about Antoine’s
grievances. Moreover, the defendants continued, they had a legitimate reason to search
Antoine’s cell: His cellmate had told them about the contraband. In opposition Antoine
countered that, after the shakedown, Robertson had said, “I finally got your grievance filing
ass.” This statement, according to Antoine, proves that his grievances motivated the
shakedown. What’s more, Antoine argued, the falsity of the September 8 disciplinary ticket
evidences a retaliatory motive.
No. 11‐1807                                                                               Page 3

        In granting summary judgment, the district judge accepted that a jury could find
from the evidence, viewed in the light most favorable to Antoine, that the grievances were
known to McDaniel, Ramos, and Robertson (but not Bradley). The court also acknowledged,
in addressing the shakedown, that a jury could infer from its close proximity to the
September 4 grievance that Robertson had desired to retaliate. Yet the court reasoned that
the tip from Antoine’s cellmate had given the defendants a legitimate, non‐retaliatory
reason for the shakedown, and thus Antoine could not rest his retaliation claim on that
adverse action. And neither could Antoine base a retaliation claim on the allegedly
fabricated disciplinary ticket, the court reasoned, because Edwards v. Balisok, 520 U.S. 641
(1997), and Heck v. Humphrey, 512 U.S. 477 (1994), would preclude that theory.

To establish a prima facie case of retaliation, an inmate must produce evidence that (1) he
engaged in constitutionally protected speech, (2) he suffered a deprivation likely to deter
protected speech; and (3) his protected speech was a motivating factor in the defendants’
actions. See Kidwell v. Eisenhaur, 679 F.3d 957, 965 (7th Cir. 2012) (clarifying allocation of
evidentiary burdens at summary judgment in light of Gross v. FBL Fin. Servs., Inc., 557 U.S.
167 (2009)); Greene v. Doruff, 660 F.3d 975, 977 (7th Cir. 2011) (same). If the inmate satisfies
these elements, the burden shifts to the defendants to rebut the causal inference with
evidence showing that they would have taken the same action even without any retaliatory
motive. See Kidwell, 679 F.3d at 965; Greene, 660 F.3d at 979.

        Grieving about prison conditions is protected First Amendment activity, Gomez v.
Randle, 680 F.3d 859, 866 (7th Cir. 2012), and Antoine argues that the temporal proximity of
his various grievances and the use of his cellmate as an informant raise an inference that his
First Amendment activity was a motivating factor for the shakedown. The defendants are
not liable, however, if they would have conducted the shakedown no matter what,
see Kidwell, 679 F.3d at 967; Mays v. Springborn, 575 F.3d 643, 650 (7th Cir. 2009), and their
intention to do so is not disputed. Antoine concedes that the defendants received accurate
information about the contraband in his cell, and he does not dispute that prison guards
always are free to search a cell. See ILL. ADMIN. CODE tit. 20 § 501.220(b)(1) (“All committed
persons and their clothing, property, housing and work assignments are subject to search at
any time.”). Neither does Antoine contend that if not for his grievances the defendants
would have skipped the shakedown after receiving the tip from his cellmate. Antoine
speculates that the defendants wanted to retaliate for his grievances and thus bribed his
cellmate to act as an informant; he did not offer evidence to substantiate this accusation, but
whether he is correct is irrelevant since he did not have an interest in having his cell free of
jailhouse informants. See Peckham v. Wis. Dep’t of Corr., 141 F.3d 694, 697 (7th Cir. 1998)
(recognizing considerable deference given to prisons to run their institutions); Mendoza v.
Miller, 779 F.2d 1287, 1293 (7th Cir. 1985) (noting government interest in using informants to
No. 11‐1807                                                                                 Page 4

maintain institutional safety and discipline). The defendants therefore cannot be liable and
summary judgment was proper. 

        We reach a different result concerning the September 8 disciplinary ticket issued by
Robertson. Antoine argues, and we agree, that the district court was mistaken in believing
that, because Antoine had been disciplined for the alleged infraction, Edwards and Heck bar
him from litigating this theory of retaliation in a suit under § 1983. These decisions may
thwart a civil‐rights suit if a judgment in favor of the inmate necessarily would imply that
he was wrongly disciplined with a loss of good time, see Edwards, 530 U.S. at 647–48; Moore
v. Mahone, 652 F.3d 722, 723 (7th Cir. 2011), but the bar imposed by Edwards and Heck has no
application to an inmate who was punished only with segregation, see Muhammad v. Close,
540 U.S. 749, 751 (2004); Simpson v. Nickel, 450 F.3d 303, 307 (7th Cir. 2006). Antoine’s
contention that the disciplinary ticket was fabricated in retaliation for engaging in protected
speech therefore is properly within the scope of a § 1983 suit. 

        Whether or not Antoine made the threat is a disputed fact for a jury to decide.
See Mays, 575 F.3d at 650. Antoine testified by affidavit and at his deposition that he never
threatened Robertson. Antoine’s account directly contradicts Robertson’s affidavit stating
that he issued the disciplinary ticket because Antoine had threatened to sue him. We may
not assess either party’s credibility or choose between their conflicting evidence. See Pagel v.
TIN Inc., 695 F.3d 622, 628 (7th Cir. 2012); Stokes v. Bd. of Educ. of Chi., 599 F.3d 617, 619 (7th
Cir. 2010); Mays, 575 F.3d at 650. We therefore vacate the grant of summary judgment on
Antoine’s claim of retaliation concerning the September 8 disciplinary ticket but only as to
Robertson. Antoine explains in his deposition that this incident was “Robertson all the
way,” which exonerates McDaniel, Ramos, and Bradley. And though Robertson presses his
defense of qualified immunity (which he raised in the district court), that defense offers him
no protection because a prisoner’s First Amendment right to file grievances is clearly
established. See, e.g., Gomez, 680 F.3d at 866; Powers v. Snyder, 484 F.3d 929, 933 (7th Cir.
2007); Babcock v. White, 102 F.3d 267, 276 (7th Cir. 1996).

       Last, Antoine argues that the district court should not have dismissed the other
named defendants at screening because, he insists, they all conspired to retaliate for his
grievances about the prison’s sanitary conditions. But this attempt to spin a cohesive theme
from the disparate claims in his complaint—which include allegations about exposure to
environmental hazards and the denial of medical care—lacks merit. Not only does the
complaint fail to comply with the “short and plain statement” mandate of Federal Rule of
Civil Procedure 8(a), see Paul v. Marberry, 658 F.3d 702, 705 (7th Cir. 2011); Stanard v. Nygren,
658 F.3d 792, 797–98 (7th Cir. 2011), but the district court should have rejected Antoine’s
attempt to sue 20 defendants in a single lawsuit raising claims unique to some but not all of
them, see Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012); Owens v.
No. 11‐1807                                                                               Page 5

Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
The district court instead did its best to parse Antoine’s voluminous filing, and Antoine
neither contests the court’s construction of his complaint nor argues that the court erred in
dismissing his other claims. We will not hear him complain now that the court overlooked
an allegation that other defendants conspired with Robertson and the three other guards.

        Accordingly, the judgment is VACATED as to defendant Robertson, and the case is
REMANDED for further proceedings on the claim that Robertson retaliated against Antoine
by falsifying the disciplinary ticket he issued on September 8, 2005. In all other respects the
judgment is AFFIRMED.